MEMORANDUM **
Angel Raya-Mendoza appeals from the 70-month sentence imposed following his guilty-plea conviction for illegal re-entry following deportation in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Raya-Mendoza contends that his sentence is unreasonable because he did not receive a larger downward adjustment for his relatively minor, non-violent criminal history. We disagree. The district court conducted a thorough analysis of the sentencing factors listed in 18 U.S.C. § 3553(a), and we conclude that Raya-Mendoza’s sentence is not unreasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.